Title: To George Washington from Francis Peyton, 12 February 1789
From: Peyton, Francis
To: Washington, George

 

Sir.
⟨Loudo⟩un County [Va.] Feby 12. 1789.

some time last fall I inclosed you a Copy of the within Acct but not hearing from you induces me to believe my Letter miscarried my not applying to Mr Washington in your absence for the money was that having delivered you Dawsons Order I had nothing to Support my claim tho’ I requested him to Write you respecting it but never was informed by him whether he did so or not—if you know the Acct to be Just you will please Order me payment when Convenient. I have the Honor to be with great Respect Your Most Obt Hble Servt

Francis Peyton

